Citation Nr: 1732424	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied


FINDINGS OF FACT

1. The Veteran died in February 2009; the death certificate lists the immediate cause of death as sudden cardiac death. 

2. Veteran's death is not related to his military service, to include exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from August 1965 until August 1968. The appellant is the Veteran's widow.

This matter comes before the Board of Veteran's Appeals (Board) from September 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The appellant appeared at a hearing before the undersigned Veterans Law Judge in June 2015.

In August 2015 the Board remanded the issue for further development. A review of the claims folder reflects the RO has complied with the August 2015 remand instructions by obtaining medical opinions in regard to the claim and subsequently issuing a supplemental statement of the case. 

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for the cause of the Veteran's death

The appellant contends that the Veteran's death is related to his military service. Specifically, the appellant has contended that the Veteran's service-connected post-traumatic stress disorder (PTSD) caused or contributed to his death. The appellant additionally contends that the Veteran's death (sudden cardia death) is related to exposure to herbicide agents while on active duty.

To prevail on a service connection for the cause of death claim, there must be competent evidence that establishes the veteran's service-connected disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312 (c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The question for the Board is whether the Veteran's active military service, to include his service-connected disability was either the principal or a contributory cause of his death.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran's active military service, to include his service-connected disability was either the principal or a contributory cause of his death.

At the time of the Veteran's death, he was service connected for PTSD, rated as 50 percent. 

The Veteran died in February 2009, and his death certificate indicates that the direct cause of death was sudden cardiac death. The Veteran's death certificate does not note any condition or disease leading or contributing to his immediate cause of death. At the time of the Veteran's death, he was not service-connected for any heart condition.

Medical records reflect the Veteran experienced a cardiac arrest which eventually caused his death. A January 2009 History and Physical examination report noted the Veteran with a history of severe chronic obstructive pulmonary disease (COPD). 

The Veteran's active military service ended in August 1968, and he did not begin smoking until 1974, approximately 6 years after military service. (See January 2009 History and Physical examination report noting the Veteran with a 35 year history of smoking one pack of cigarettes a day).

In a February 2016 VA examination report, the examiner opined that it is less likely as not that the Veteran's primary cause of death is from cardiac disease or PTSD. The examiner explained that after a review of the Veteran's medical and service records, the Veteran did not appear to suffer from any known or documented cardiac disease. The examiner noted that the Veteran had a normal EKG in October 2015 and an October 2015 echocardiogram reflected the Veteran with no evidence of heart failure. The examiner continued to note that the Veteran was diagnosed with COPD, which according to the examiner was most likely due to the Veteran's long term history of smoking which continued just prior to his death. The examiner further noted that the Veteran's lung disease was compounded by cavity lesions which were most likely secondary to the Veteran's weakened pulmonary immune system secondary to his chronic nicotine excess and repeated lung infections. 

The February 2016 examiner concluded that the Veteran's cardiac failure was an end stage result to his progressive lung disease. The examiner explained that the Veteran's death appeared to be caused by his progressive pulmonary failure and hypoxemia from years of nicotine excess and repeated lung infections. Lastly, the examiner noted that PTSD, a psychiatric diagnosis, does not lead to or cause COPD, pulmonary failure, pulmonary infections, hypoxemia, or a heart condition.

In an October 17, 2016 VA medical opinion the examiner opined that the Veteran's death is less likely than not  proximately due to or the result of the Veteran's service-connected disability. The examiner explained that based on the  Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5), the Veteran's smoking is less likely than not secondary to his service-connected PTSD.  The examiner explained there is not causal relationship between PTSD and smoking in the current medical research. The examiner further noted that tobacco use is a possible cause of multiple medical conditions including COPD/emphysema and some cancers.

In an October 28, 2016 addendum to the October 17, 2016 opinion, the examiner continued to opine that there is no causal relationship between psychiatric disorders (PTSD) and smoking. The examiner acknowledged that medical reports noted the Veteran stating he would smoke when he was nervous as it helped him relax. The examiner explained that the "relax" feeling is more likely than not secondary to relieving tobacco withdrawal symptoms and not his anxiety symptoms related to PTSD. The examiner continued to explain that tobacco and nicotine are stimulants. While the Veteran may have temporarily felt relaxed when smoking, stimulants would have actually worsened the Veteran's anxiety symptoms related to his PTSD as nicotine can cause a person's blood pressure and heart rate to increase after use. 

Based on the claims above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's active military service, to include his service-connected disability was either the principal or a contributory cause of his death.

Here, the medical evidence reflects that the Veteran's PTSD was not the principal or a contributory cause of his death. Further, while the Veteran's immediate cause of death was listed as sudden cardiac death; the claims folder does not reflect that the Veteran was treated for or diagnosed with a heart condition that would provide presumptive service connection for the cause of the Veteran's death. See 38 C.F.R. § 3.307, 3.309(e). 

As the evidence fails to establish that the Veteran had a service connected disability that was either the principal or a contributory cause of death, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is not warranted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Veterans of Foreign Wars of the United States]

Department of Veterans Affairs


